Citation Nr: 1217014	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability evaluation for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1980 to August 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued the noncompensable disability evaluation for hypertension.   

The Veteran provided testimony at a March 2012 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

As a procedural matter, the Board notes that the Veteran submitted additional evidence at the March 2012 hearing but specifically waived review of that evidence by the RO.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  


FINDING OF FACT

The Veteran's hypertension has required the continuous use of medication, with a history of diastolic readings 100 or more, but predominantly less than 110; systolic readings have been no more than 160.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation, but no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The RO provided the Veteran pre-adjudication notice by letter dated in July 2008. 

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records as well as private treatment records, afforded the Veteran an examination, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran an appropriate VA examination in August 2008.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Discussion

The Veteran maintains that he is entitled to a compensable disability evaluation for his service-connected hypertension disability.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for hypertension was granted with a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, effective September 1, 2006.  See rating decision dated in March 2007.  In July 2008, the Veteran filed a claim for an increased rating.  He asserted that he met the criteria for a 10 percent disability evaluation based upon his private treatment records and continuous medication for his uncontrolled hypertension.  See VA Form 9 dated in February 2010.  

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, DC 7101.  A 10 percent disability evaluation is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent disability evaluation is warranted for diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.

The medical evidence of record establishes that the Veteran's hypertension has required continuous medication for control since the year 2000, when he was in service.  A diagnosis of the condition, however, does not require diastolic blood pressure of 100 or more.  For example, for VA evaluation purposes, hypertension means that the diastolic blood pressure is predominantly 90 or greater, or the systolic blood pressure is 160 or greater.  See 38 C.F.R. § 4.104, DC 7101, Note 1. Thus, it cannot be definitively ascertained whether his diastolic blood pressure would be predominantly 100 or more without medication.

Nevertheless, post-service private treatment records show several occasions, primarily in July 2008 and August 2008, when a diastolic reading in excess of 100 was obtained, as well as a reading of 100, and a systolic reading of 160 was also shown.  Specifically, despite medication, post-service private treatment records show that in July 2008, a reading of 160/102 was noted.  At the time, Dr. A.S. indicated that the Veteran reportedly consumed some alcohol the night before, which was probably why his blood pressure was elevated, as well as noted that the Veteran might not have taken his Lisinopril.  However, in a subsequent August 2008 treatment record, Dr. A.S. noted a reading of 148/100 and increased the Veteran's Lisinopril dosage from 10mg to 20mg once a day to control the hypertension.  Further, in an August 2010 record, Dr. A.S. increased the Veteran's Lisinopril dosage to 40mg once per day.  In December 2011, a reading of 142/96 was noted.  Dr. A.S. continued the prescribed 40mg of Lisinopril, but indicated if the reading was persistently high, the Veteran would need more medication.  Based on the above, the Board finds that the Veteran's manifestations more closely approximate the criteria for a 10 percent rating, as continuous medication has been demonstrated as necessary for the control of his hypertension, and that medication has consistently increased in dosage since the aforementioned two diastolic readings that were 100 or more.  

The Board, however, finds that a disability rating in excess of 10 percent is not warranted.  The medical evidence of record shows that all diastolic readings have been below 110, and all systolic readings have been below 200.  See private treatment records dated in July 2008 through March 2012 and August 2008 VA examination report.  

In sum, for the reasons discussed above, entitlement to a 10 percent disability rating for hypertension has been established, as the disorder is more severe than that contemplated by the noncompensable evaluation and the disability picture more closely approximates that contemplated by a 10 percent rating, but no more.  Therefore, assignment of a 10 percent rating is warranted.

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  As discussed above, there is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's hypertension is not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation of 10 percent for service-connected hypertension disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


